Citation Nr: 1608654	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  08-12 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for a respiratory/lung disorder, to include chronic obstructive pulmonary disorder (COPD) and lung nodules.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from May 1976 to February 1980.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). In April 2012, the Board reopened these claims but denied them, and the Veteran appealed to the Court of Appeals for Veterans Claims (the Court). In December 2013 the Court vacated the Board's decision and remanded the claims to the Board. In July 2014 the Board remanded the claims to the Agency of Original Jurisdiction (AOJ) for further adjudication. 

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1. The Veteran has reported bilateral recurrent tinnitus.

2. The Veteran has bilateral hearing loss for VA purposes.

3. The Veteran's bilateral tinnitus and hearing loss are not etiologically related to his active military service. 

4. The Veteran had a diagnosis of mild restrictive pulmonary disease during the pendency of the appeal.

5. The Veteran has been treated for asthma during the pendency of the appeal.

6. The Veteran's diagnosed pulmonary conditions are not etiologically related to his active military service. 


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have not been met or approximated. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

2. The criteria for service connection for tinnitus have not been met or approximated. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

3. The criteria for service connection for a respiratory/lung disorder, to include chronic obstructive pulmonary disorder (COPD) and lung nodules and to include as due to potential asbestos exposure, have not been met or approximated. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Court has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits. Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided all required notice in letters sent in August 2006 and February 2007.

All available relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible. The evidence of record includes the Veteran's Report of Separation Form (DD Form 214), service treatment records, service personnel records, VA medical records, private medical records, and lay statements from the Veteran.

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006). Appropriate VA medical inquiry was accomplished, and the VA medical examination reports and VA medical opinions are factually informed, medically competent, and responsive to the issues under consideration. Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Appeals Management Center (AMC) substantially complied with the Board's July 2014 remand directives. Stegall v. West, 11 Vet. App. 268, 271 (1998). See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required). The AMC scheduled the Veteran for VA medical examinations and adjudicated his claims. The AMC has complied with the Board's instructions.

All necessary assistance has been provided to the Veteran. The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim. The Board is unaware of any such evidence.

Service Connection 

Service connection is granted for disabilities resulting from disease or injury incurred in or aggravated by active duty. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303. In order for a disorder to be service connected, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet.App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007) (concerning varicose veins); see also Charles v. Principi, 16 Vet.App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Hearing Loss and Tinnitus

The Veteran contends that he has had hearing loss and buzzing in his ears ever since he worked in a naval communications center while stationed in Spain. However, the probative evidence of record does not suggest that his current hearing problems have continued since his separation from service or that they otherwise relate to service. The claims are denied.

Service connection may also be established on a presumptive basis for the chronic diseases listed in 38 C.F.R. § 3.309(a). The presumption for chronic diseases relaxes the evidentiary requirements for establishing entitlement to service connection. Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that "[t]he clear purpose of [subsection 3.303(b)] is to relax the requirements of 
§ 3.303(a) for establishing service connection for certain chronic diseases" and only applies to the chronic diseases set forth in § 3.309(a)). Specifically, § 3.303(b) provides that when a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes"). If the evidence is not sufficient to show that the disease was chronic at the time of service, then the claim may be established with evidence of a continuity of symptoms after service, which is a distinct and lesser evidentiary burden than the nexus element of the three-part test under Shedden. Walker, 708 F.3d at 1338; 38 C.F.R. § 3.303(b). Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period." Id. (observing that a claim for a chronic disease "benefits from presumptive service connection . . . or service connection via continuity of symptomatology").

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when (1) the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; (2) when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 or greater; or (3) when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2015).

Because the Veteran has been diagnosed as having bilateral sensorineural hearing loss and tinnitus, see July 2008 VA Examination Report, and organic diseases of the nervous system, to include sensorineural hearing loss and tinnitus, are defined as chronic in section 3.309(a), the provisions of subsection 3.303(b) for chronic diseases apply and the claim may be established with evidence of chronicity in service or a continuity of symptomatology after service. See Walker, 708 F.3d at 1338-1339.

Where a claimant served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for hearing loss may be established on a presumptive basis by showing that the disease manifested to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a). This presumption may be rebutted by affirmative evidence to the contrary. 38 C.F.R. § 3.307(d).

The Veteran's medical examination in connection with his entrance into active military service in March 1976 showed the following audiogram results:


500 Hz
1000 Hz
2000 Hz
4000 Hz
Right
30
15
5
10
Left
25
15
10
10





The Veteran was provided another audiogram in January 1977 with the following results:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
6000 Hz
Right
10
5
5
0
20
20
Left
15
5
0
5
15
5

At the same time he completed a report of medical history on which he said he did not have any ear, nose, or throat trouble. 

The Veteran was provided another audiogram in November 1978 with the following results:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
6000 Hz
Right
5
5
5
0
0
5
Left
15
10
0
0
15
5

In October 1979 in connection with his separation from active military service, the Veteran was provided an audiogram with the following results:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
6000 Hz
Right
0
0
0
0
15
5
Left
5
0
0
0
10
5

The Veteran has provided February and March 1994 private treatment record showing treatment with complaints of left ear discomfort. The Veteran denied hearing loss but had fluid behind his left ear. The doctor's impression was that the Veteran had persistent left eustachian tube blockage and persistent left ear high frequency hearing loss. 

The Veteran's medical records do not show any additional treatment for any issues with his ears until April 2003. The Veteran had his hearing tested by Miracle ear in April 2003 with the following results:


250 Hz
500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
6000 Hz
8000 Hz
Right
20
5
15
10
15
45
35
45
Left
10
0
10
15
20
55
40
50

The Veteran was afforded a July 2008 VA medical examination in connection with his claim. At the time the Veteran reported bilateral recurrent tinnitus. His audiogram results were as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average
Right
20
20
20
35
55
32.5
Left
20
25
25
40
60
37.5

Additionally, the Veteran had Maryland CNC speech recognition scores of 100 percent for his right ear and 88 percent for his left ear. The examiner opined that the Veteran's bilateral hearing loss and tinnitus were less likely than not caused by or a result of the Veteran's military noise exposure. The examiner explained that the Veteran did not have any treatment for or complaints of ear trouble during service and had normal hearing when he separated from active military service. 

While the Veteran contends that his bilateral tinnitus and hearing loss is due to his military noise exposure, he is not competent to opine on a complex question of the etiology of tinnitus and hearing loss. See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). In fact, the Veteran's hearing loss improved while he was in service and did not worsen. 

The competent evidence in the Veteran's claims file shows that the Veteran's bilateral tinnitus and hearing loss is not etiologically related to his active military service. Service connection on a direct basis is denied. In arriving at this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Lung Disorder

The Veteran contends that he worked in a clear communications building which had several inside work and construction projects. The Veteran contends that the workers doing the construction wore protective gear but that the service members performing the cleanup were not wearing protective gear. The Veteran also stated that he used many chemicals to kill weeds and grass without protective gear. The Veteran also stated that he worked around fuel every day in Iceland with no masks. The Veteran also contended that he was forced to live and work with heavy smokers in poorly ventilated areas. See, e.g., April 2008 and February 2013 Veteran Statements.

The Veteran's March 1976 entrance examination shows no abnormalities with respect to his lungs. He was provided a chest x-ray in connection with his October 1979 separation examination, which showed two small nodules approximately 3 1/2 millimeters each seen parahilarly in the left lung. The examiner noted that "[t]his is probably a calcified primary lesion. No signs of other pathology in lungs."

The Veteran submitted October 1996 and August 1997 private treatment records showing that his lungs were clear. 

In July 2008 the Veteran was afforded a VA medical examination and was diagnosed with mild restrictive pulmonary disease. The examiner explained that he reviewed the Veteran's service treatment records and opined that the Veteran's current respiratory condition is not likely associated with lung nodules noted at the time of his separation from active military service. Further, the Veteran's current respiratory condition is less likely as not (less than 50/50 probability) related to any other incident that may have occurred during his active military service. The examiner further explained that the nodules seen on the Veteran's chest x-ray at the time of separation are nearly always benign and cause no impairment in lung function. The examiner acknowledged that the Veteran had potential exposure to asbestos but opined that with no current radiologic findings to suggest an asbestos-related pathology, the Veteran's current respiratory condition is less likely as not related to an incident that may have occurred during his military service. 

The Veteran's VA treatment records show treatment for asthma. The Veteran was provided a June 2015 chest x-ray, which showed no evidence of active pulmonary disease. 

While the Veteran contends that his claimed current lung disorder is due to an incident of service, including asbestos exposure, he is not competent to opine on a complex question of the etiology of a claimed lung disorder. See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The competent evidence in the Veteran's claims file shows that the Veteran's current asthma and previously diagnosed mild restrictive pulmonary disease are not etiologically related to his active military service. Service connection on a direct basis is denied. In arriving at this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a respiratory/lung disorder, to include chronic obstructive pulmonary disorder (COPD) and lung nodules is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


